Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180143536 A1 (Yaegashi).
Regarding Claims 1, 9, and 15, Yaegashi discloses a pattern forming method. The pattern forming method comprises the steps of forming a first film on an object to be processed (paragraph 0172), forming a first and second opening pattern in the first film (paragraph 0173), forming a second film on the object to be processed after forming the first and second opening patterns (paragraph 0178), forming a third and fourth opening pattern in the second film (paragraph 0179), and processing the object to be processed (paragraph 0180-0189). The first and second patterns do not overlap (paragraph 0173). The first and third patterns partially overlap (paragraph 0179), but the fourth pattern does not overlap any of the first, second, or third patterns (paragraph 0179). The method disclosed by Yaegashi may be used to prepare a template and a photomask as well (paragraph 0218)
Regarding Claims 2, 10, and 16, Yaegashi discloses a first sacrificial film for the first film (paragraph 0171).
Regarding Claim 7, Yaegashi discloses that the opening patterns formed have a line shape (i.e. a linear shape) (paragraph 0008 and Claims 1-2).
Regarding Claims 8, 14, and 20, Yaegashi discloses that the second and fourth patterns are determined based on the coverage of the first and third patterns, respectively (paragraph 0173 and 0179).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180143536 A1 (Yaegashi) in view of US 20170153539 A1 (Tu).
Regarding Claims 3-6, 11-13, and 17-19, Yaegashi discloses the presence of two sacrificial layers (paragraph 0265). However, Yaegashi discloses that the two sacrificial layers are made of the same material (paragraph 0265). Further, Yaegashi is silent in regards to the object to be processed containing quartz. Tu teaches a mask blank, a mask, and a method of fabricating such. The mask taught by Tu comprises a substrate and two hard mask layers (i.e. sacrificial layers) (Tu, paragraph 0027). The first hard mask layer may be made of chromium, chromium oxide, or chromium nitride (Tu, paragraph 0028) and the second hard mask layer may be made of silicon nitride or silicon oxynitride (Tu, paragraph 0028). Further, Tu teaches that the substrate (i.e. object to be processed) is a quartz substrate (Tu, paragraph 0014). Yaegashi and Tu are analogous art because both references pertain to patterning methods and masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use sacrificial layers of differing materials and a quartz substrate, as taught by Tu, for the method disclosed by Yaegashi because using different materials for the sacrificial layers and substrate results in different etching selectivity during processing (Tu, paragraph 0028), which results in better control over the etching process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/04/2022